 BURGESS MINING & CONSTRUCTION CORP.Burgess Mining & Construction Corp. and WilliamHenderson James. Case 10-CA-14446June 27, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn March 20, 1980, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent and Gen-eral Counsel each filed exceptions and a supportingbrief, and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Burgess Mining& Construction Corp., Birmingham, Alabama, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard in Birmingham, Alabama, on September17, 1979, upon a charge and amended charge filed onMarch 8, 1979, and April 2, 1979, respectively, by Wil-liam Henderson James, an individual, herein calledJames, and a complaint issued by the Regional Directorfor Region 10 of the National Labor Relations Board,herein called the Board, on April 18, 1979. At issue waswhether Burgess Mining & Construction Corp., hereincalled Respondent, violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, herein calledthe Act, by threatening James and by taking reprisals, in-cluding demotion, transfer, and layoff against him be-cause he filed grievances with his collective-bargaining250 NLRB No. 33representative. Respondent, in its timely filed answer,denied the substantive allegations of the complaint.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and to cross-examine witnesses, and to argue orally. Briefs, whichhave been carefully considered, were filed by the Gener-al Counsel and Respondent.Upon the entire record, including my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUSRespondent is an Alabama corporation, engaged incoal mining, with an office and shop located in Birming-ham, Alabama, and coal mines located at various otherlocations within that State. Respondent admitted thatduring the past calendar year, a representative period, itpurchased and received goods valued in excess of$50,000 directly from suppliers located outside the Stateof Alabama. I find and conclude that Respondent is, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admitted that United Mine Workers ofAmerica, Local 7578, herein called the Union, representsthe employees at its central shop and its mines for thepurposes of collective bargaining concerning wages,hours, and other terms and conditions of employment. Ifind and conclude that the Union is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has maintained a collective-bargaining re-lationship with the Union, in regard to its mining oper-ations, since at least 1961. The employees in its centralshop, located in Birmingham, Alabama, were organizedby the Union in August 1978,1 and a contract coveringthose employees was executed on August 14. Besides thecentral shop seniority group, the contracts between Re-spondent and the Union provide for separate senioritygroups at each of its mines: Boothton, Blocton, andJohns.For approximately 7 years prior to September 1978,William James was employed by Respondent as a tire re-pairman at its central shop. In this position, James re-ported to the central shop each morning, and workedeither there or drove the Company's specialized tirerepair truck to Respondent's various mining operations.The record herein establishes that approximately 90 per-cent of James' work was performed at the mine sites,away from the central shop. The Boothton mine, wherethe majority of the tire repair work was performed, waslocated approximately 40 miles from the Birminghamshop. The Blocton operation was approximately 11 milesI All date, hcrelnafllcr arc iI 1'78 unIcs oth.cr lt, s9pclficd211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Boothton. Thus, James would generally spend ap-proximately 2 hours per day driving the tire repair truckto and from the sites where the repair work was to beperformed. His workweek averaged 60 to 70 hours, allhours over 40 being at the overtime premium rate. Jameswas, at all times, a completely satisfactory employee,well respected for his work.B. James' Grievances and Actions Affecting HisEmploymentJames did not work on Saturday, September 23, and,when Respondent found itself in need of tire repair serv-ices that day, it called a tire dealer rather than callinghim in to work. On Monday, September 25, James re-quested pay for Saturday, from his supervisor, BillLackey. He did not discuss his complaint with any othersupervisors. Lackey rejected his request. He then filed agrievance, dated September 26, claiming that the failureto call him in on Saturday while contracting out workwas a violation of the contract.2This was the first griev-ance James had filed; it was the third or fourth grievancefiled by central shop employees since the Union hadbeen recognized there. According to the testimony ofRespondent's witnesses, not contradicted herein, Re-spondent received and processed approximately twogrievances a week in its mining operations.On or about September 27, the day after James hadfiled his initial grievance, Lackey told him to leave thetire truck at the Boothton mine; as of that time, James'workday began and ended at the mine.According to Respondent, the decision to transfer thetire repair truck and James' portal had been made onSaturday, September 23, prior to the filing of James' firstgrievance, and was not motivated by that grievance.Thus, both Chairman of the Board A. E. Burgess, andCompany Vice President William Prescott testified that,because of financial problems the Company had been ex-periencing arising from a "soft" coal market, the compa-ny officers had been meeting regularly, seeking ways toeconomize.3The September 23 meeting was one suchmeeting. At that time Prescott, who was responsible forpersonnel, initiated the suggestion that James' job betransferred to the mines. His suggestion was based uponhis recommendation that to do so would save money byeliminating 2 hours of overtime per day involved inJames' travel to and from the mines, and by increasingefficiency in that the tire truck and tire repairman wouldbe at the location where 90 percent of the tire repairwork was performed. He also recommended that asecond employee be hired, to work the second shift as atire repairman, thus having two men working on straighttime. Burgess approved his recommendations. In thatsame meeting, decisions were made to close three of thestrip mines, to lay off a warehouse employee and transfer2 The union committeemen agreed with James' allegation. Lackey,who wrote management's response on the grievance form on September26, opposed it, claiming that James had refused overtime, because ofhealth, on both September 23 and 25. The merits of James' grievance arenot relevant herein' Respondent's balance sheet for the period ending September 30. 1978,in evidence as Resp. Exh I, supports their testimony of losses foir theyeara shop employee from a laborer's position to the ware-house as a replacement, and to delay recall of a numberof mechanics earlier laid off. The closing of the mineswas effectuated over the next 60 to 90 days. BetweenSeptember 1978 and March 1979, 13 central shop em-ployes were also laid off.Neither James' immediate supervisor, Charles Hender-son (no longer employed by Respondent at the time ofthis hearing), nor Lackey, who was over Henderson, wasinvolved in the decision to transfer James and the tiretruck. Henderson learned of the decision on or aboutMonday, September 25, when Burgess told him that hewas sending James and the tire truck to the mine, "thatthere was more work down there and we had to starttightening the belt." Henderson told Lackey. As Lackeyrecalls it, Henderson said that the reason was that "ittook [James] about 2 hours to get down to the [mine] inthe mornings and the trucks were setting still with flatswaiting on him to get there." Lackey heard of no otherreason.On the day after James' transfer, union committeemenBall and Wesley asked Lackey to explain the transfer.According to their mutually corroborative testimony,Lackey told them "that Charlie [Henderson] had trans-ferred [James] down there to get [James] out of his hair..." He did not explain this statement.4Sometime between 2 weeks and a month after histransfer to the mine, James filed a second grievance al-leging that the change in the place at which he reportedfor work was harassment and discipline, in violation ofthe contract. His grievance requested that his "place forreporting for work be as it has always been." Althoughthe grievance may have been untimely filed at this step,5Respondent processed it. No resolution was reached atsteps I, 2, and 3, and, on November 10 the grievancewas referred to step 4, the appointment of a district arbi-trator. The step three grievance report, signed by repre-sentatives of both the Employer and the Union, states asfollows:James admits that 90 percent of his time is spent atthe mines. If he reports to work at shop would re-quire approx. I hr. driving time before work wasbegun. He would have to leave the mine at 2 p.m.to clock out at the shop at 3 p.m., losing 2 hours'production per shift. Same would apply to secondshift tire repairman .... Article VI, Section (b) (2)provides for 7-1/4 hrs. workday including 30-minute lunch without any intermission or suspen-sion of operations throughout the day. Nothing pre-4 Lackey recalled being asked about James' transfer by Ball andWesley but did not recall his answer The record establishes that Re-spondellt was satisfied with James' work and there is no evidence, exceptas descrihed above, of anything which could be inlerpreted as Jameshaving "gotten in Henderson's hair"' Art. XX. sec (d). of the contract provides that "Any grievancewhich is not filed by the aggrieved party within ten (10) working days ofthe time when the Eniployee reasonably should have known it. shall bedenied as untimely and notl processed further.'212 BURGESS MINING & CONSTRUTION CORP.vents Co. changing portals. National agreement spe-cifically provides such right. 6On the same day that James' second grievance was re-ferred to arbitration, his first grievance was resolved, ashe had requested, with the payment to him of 4 hours'pay ($8.53 per hour), at the overtime rate of time andone half.James' second grievance went to the final step of thegrievance procedure on January 23, 1979. Sometimeshortly before this final step, Prescott had pointed outthat the grievance was stale and asked Burgess why hewas hearing it. Burgess told Prescott, "Don't be techni-cal with Willie [James]," and directed that he set thegrievance for hearing. Rather than being heard by an ar-bitrator, however, it was considered in a step, designatedas step 3-1/2, adopted by Respondent and the Union tofacilitate the resolution of large numbers of grievances.This special step involved a determination by the Em-ployer's chief executive officer, Burgess, and the Union'sInternational representative, Clarence Boothe.On the morning that the grievance was to be decided,Lackey, who knew that there were going to be layoffs atthe central shop, warned James that, "if he came back tothe shop that he'd probably get laid off because wereally didn't need anymore help up there." Neither henor James mentioned returning the tire repair truck tothe central shop.?7Burgess and Boothe considered the grievance andissued the following decision:Mr. Boothe and 1, after lengthy discussion, find infavor of the grievant on the basis that he was partof the bargaining unit and had been reporting at theCentral Shop at the time a contract was negotiated,and we agree that his place of starting should be theCentral Shop for that reason.James' reporting place effective the following Mondaywas, once again, the central shop. However, the tirerepair truck which he had driven and worked on re-mained at the Boothton mine. James retained the tire re-pairman's rate of pay, but was put to work as a laborer,along with other employees, sanding and painting Re-spondent's construction and mining equipment for even-tual sale.On the morning following the decision to return Jamesto the central shop, Burgess asked mine committeemanI Art. XII, Sec. (o), of the National Bituminous Coal Wage Agreementof 1978, provides, with an exception not applicable herein, that "the Em-ployer shall have the right to designate the portal .and may move orestablish new portals ..subject to the right of review on the part ofthe Union."' On cross-examination Respondent asked James:Q Isn't it true that Mr. Lackey told you before you went to arbi-tration on the second grievance, the January arbitration, the truckwould stay down at the mine and you would be coming back to theshop?A. No. He told me after I filed the grievance He told me the nextday to take the truck.This answer appears to relate to the events immediately following thefirst grievance, not to those preceding the second, and to be unresponsiveto the question. Accordingly, as there is no specific denial of this conver-sation, and as I was favorably impressed with the testimonial demeanorof Lackey, I credit his testimonyWesley whether he realized what he had done to James.Wesley said that he did not. Burgess said, "You and theUnion have fucked Willie James out of his job." Whenasked to explain, Burgess told Wesley that, while he hadagreed that James could come back to the shop, he hadnot agreed that they would return the tire repair func-tion to that location. He said, "If Willie James had leftwell enough alone, he could have stayed at the minesand nobody would have complained ...that [James']best bet ...was ...to quit this job and sign for thejob that had been posted at the mines [the tire repair-man's job]."When James returned to the central shop on January29, 1979, Burgess told him, "Willie, you messed up, youknow that?" James said that he did not and Burgess con-tinued, "If you'd have left things alone you'd been allright down there." He told James that he was not goingto throw his money away, that it cost him $16 to $20 aday for James to drive to the mines from the shop,whether he drove his own truck or the Company's, andhe said to James, "You [are] back where you belong,right here, but you're going to get fucked out of a job."RJames also had a conversation with Charles Hender-son, the purchasing agent,9on January 29, 1979. Hender-son asked James who had talked him into filing his griev-ance. James said that he did not know and, telling Hen-derson of his conversation with Burgess, said that heknew Burgess was upset. At some point in this conversa-tion, Henderson told James, "Someone's been bad-mouthing you. What you need to do is to go to him[Burgess] without a spokesman." James said that hethought it would all blow over and Henderson told him,"I wouldn't bet on it..t. ."o0From January 29 until he was laid off on March 2,1979, James worked at the central shop as a laborer.Shortly thereafter, Respondent held an auction in whichit sold over 100 pieces of its used mining and construc-tion equipment.One of the persons who had worked with James,readying the equipment for sale, was Tommy Herring.Herring was classified as a lowboy driver, the lowboybeing the trailer pulled by a Mack tractor which wasused to haul construction and mining equipment fromsite to site. Though Herring had less seniority thanJames, Herring was not laid off when James was. Re-spondent contends that Herring was retained because ofthe difference in his job classification and skills-as as Burgess essentially admitted the foregoing conversations. Accordingto his credible testimony, however, he also told James, as he had toldWesley, that James had a job at the mine and that, even though he wasout of his bargaining unit, he could transfer into the mine unit, therebysecuring his employment position, and no one would object.9 James testified. without contradiction, that Henderson responsibly di-rected the work of James and others, that Henderson could grant timeoff, and that he [James] had observed Henderson hire and fire employees.On the basis of this testimony, I conclude that Henderson is a supervisorwithin the meaning of Sec. 2(1 ) of the Act.to Henderson explained that he believed that someone was giving badreports on James' work at the mines to Burgess and that he suggestedthat James speak to Burgess, without a union representative. because heknew "that Mr. Burgess had always respected [James%' work and .feltlike [Jamesl could meet Mr Burgess face to face and they could straight-en it out" He denied that he meant to imply that James was being disci-plined for filing a grievance213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlowboy operator he not only drove the lowboy, butloaded and unloaded the construction equipment from it.James had driven the Mack tractor, possibly with thelowboy attached, but he was not classified as a lowboyoperator and was not experienced loading and unloadingthe equipment. IAs previously noted, Respondent denies that it boreany animosity toward James or other employees whofiled grievances. In addition to the fact that grievancefiling and processing was common in Respondent's oper-ations, with grievances averaging two per week, Re-spondent points to the case of employee Gene Miller tonegate any evidence of unlawful motivation. Miller wasa laborer at the central shop, a union member, with lessseniority than James. Since August 1978 Miller had filedat least five grievances. Notwithstanding this grievancefiling activity, Miller was promoted to purchasing agent,to replace Henderson, when Henderson left in earlyMarch 1979. Indeed, at the time that he was promoted,Miller had a grievance pending. That grievance was re-solved in Miller's favor after he was promoted.C. Analysis and ConclusionsGeneral Counsel contends that each of Respondent'sactions, as described above, to the extent that they ad-versely affected James, were motivated by James' griev-ance filing activity. In so arguing, General Counselpoints to certain factors which the Board considers indetermining motivation, particularly timing, the absenceof an explanation to the affected employee, and the var-ious statements made to that employee and others. Care-ful consideration of the record herein, however, includ-ing the evidence adduced by Respondent in its behalf,convinces me that General Counsel has failed to estab-lish, by a preponderance of the evidence, that Respond-ent's actions were unlawfully motivated.Thus, the strongest evidence that James' initial transferto the Boothton mine was motivated by his grievance isthe timing thereof. With James being told of his reassign-ment immediately after he filed his first grievance, onewould naturally and properly suspect discrimination.However, Respondent's uncontradicted explanation, thatthis was but one of several actions taken at the same timefor economic reasons, the logic of the reassignment asone way to economize, and the fact that the decision wasmade and communicated to others before the grievancewas filed effectively refute General Counsel's argument.More significant, however, is the absence of any sub-stantial evidence establishing animosity toward the griev-ance procedure and those who would invoke it. Re-spondent had a longstanding relationship with the Union.Grievances were frequently filed and, apparently, werenegotiated in good faith. There is no evidence, otherI I General Counsel also introduced evidence in regard to whether ornot the retention or the lowboy operation at the central shop, whiletransferring the tire repair truck and driver to the mines, evidenced dispa-rate treatment. The record establishes that the lowboy was used muchless frequently than the tire truck, and that the lowboy operator spent themajority of his time at the central shop, made trips hauling equipmentboth to and from the central shop. and, when not driving on the lowboy,worked there as a laborer. Thus, the lowboy operation is distinguishablefrom the tire repair operation in which 90 percent of the wsork was per-formed at the mine sitesthan one statement discussed infra, by Henderson, a lowlevel supervisor, of any reluctance on Respondent's partto treat with grievances. In this regard, I do not deem itparticularly significant that the central shop employeeswere newly organized. One might speculate that Re-spondent hoped retaliatory action would discourage shopemployees from filing grievances. However, speculationcannot replace evidence. The record establishes thatJames' was not the first grievance filed by the shop em-ployees and there is no evidence of any difficulties or re-taliation arising from any of the other grievances.Indeed, as the case of Gene Miller demonstrates, Re-spondent apparently did not consider active grievancefiling to be any hinderance in achieving promotion to thesupervisory ranks. 1 2In this context, Lackey's statement to Ball and Wesley,to the effect that Henderson had transferred James be-cause James had "gotten in Henderson's hair," is anenigma. If Henderson had made the decision to transferJames, if Henderson had known of James' grievancewhen he told Lackey about the decision to transferJames, and if the filing of a single grievance over amatter which was ultimately resolved for approximately$50 could be deemed to be "getting in someone's hair,"this statement might be understood to evidence unlawfulmotivation. None of these conjectures, however, is sup-ported by the record. The meaning of Lackey's state-ment, I must conclude, is not to be found in this record,and this statement, whatever it meant, does not support aconclusion of unlawful motivation.I similarly conclude that the decision to transfer Jamesback to the central shop, but without his tire repairtruck, was not motivated by a desire to retaliate againsthim. The decision may have been harsh; it did not workto James' benefit and it certainly was not what Jameswanted or expected. But, it was consistent with both thelanguage of the grievance which he filed'3and with theinitial economically motivated decision to transfer thetire repair functions to the mine site. Moreover, it mustbe noted that this resolution was reached by mutualagreement of the employer and James' union representa-tive. There is no evidence, such as by a demand that thegrievance proceed to the final arbitration step, or anyprotest from Boothe, that the resolution as effectuatedwas not the resolution to which Burgess and Boothe hadagreed.In this situation, as in the earlier one, the suspicion ofunlawful motivation which arises from the circum-stances, here the unsatisfactory result to the grievant,cannot overcome the absence of demonstrable animustoward the Union or grievance filing. General Counselpoints to Burgess' statements to James and to the unioncommitteemen, to the effect that James had "messed up,"that the Union had "fucked Willie James out of a job,"2 Of course, the fact that Respondent did not retaliate against, or pro-moted. other grievance filers is far from conclusive on the question ofwhether it retaliated against this grievance filer. See American GreetingsCorporation. 233 NLRB 1279 (1977)." Union committeeman Ball acknowledged, on cross-examination, thatthe Union grieved what was written on the grievance and that those whoresolve grievances are limited to resolutions which are consistent withthe language of the grievance.214 BURGESS MINING & CONSTRUTION CORP.as independent violations of Section 8(a)(l) and as evi-dence of animus. Respondent contends, however, and Iagree, that these statements were not threats or other-wise coercive. They crudely, but accurately, "told it likeit was." As Burgess made clear, James had a secure jobas tire repairman at the mine; indeed, Respondent evenoffered him the option of returning to the mine, by bid-ding on the tire repair job, after resolution of the griev-ance. But, if he insisted on coming back to the shop, hewould do so without his truck and tire repair function,because Respondent would not pay for the time expend-ed in driving from the shop to the mines, and Jameswould suffer a layoff.14 Burgess merely described the re-sults of the grievance resolution, a resolution joined in byJames' representative; a conclusion that Burgess was, bythese statements, voicing anger at James for utilizing thegrievance procedure is not warranted.General Counsel further contends that Henderson'sstatements to James on January 29, 1979, asking him whosuggested that he file the grievance, suggesting that hetalk to Burgess without his union representative to re-solve a problem caused by someone "bad-mouthing"him, and denying that the problem would "blow over"when James sugested that it would, violate Section8(a)(1) of the Act and evidence animus. In part, 1 agree.To suggest to an employee that he had a better chanceof favorably resolving a problem if he goes to the bosson his own, without his union, clearly discourages resortto the collective-bargaining process and interferes withthe employee's protected right to be represented. How-ever, in the context of this case, where winning thegrievance ultimately resulted in a layoff, asking thegrievant who suggested that he file, i.e., who gave himthe bad advice, can hardly be deemed coercive interro-gation. Neither can I find Henderson's statement, "Don'tbet on it," in response to James suggestion that "it willall blow over," to constitute a threat where the subjectmatter of that conversation was apparently some adversereports being made about James or his work.Finally, General Counsel contends that James' layoffin March 1979 violated Section 8(a)(3) of the Act. Tothe extent that this allegation is premised upon the alleg-edly discriminatory failure to return the tire repair workto the central shop along with James, an action I havefound to be nondiscriminatory, it must fall. I further findthat there was no disparate treatment demonstrating un-lawful motivation. Lowboy operator Herring was re-tained when James, and others employed as laborers,were laid off. James had greater shop seniority than Her-ring; however, whatever his skills, James was not alowboy operator and Herring was. Respondent hadreason to keep its experienced lowboy operator and itsretention of him while laying off those employed as la-borers, including James, was neither disparate nor dis-criminatory.t4 Noted herein is the fact that Lackey warned James of the impend-ing layoff at the cental shop and of the risk involved in returning thereprior to the last step of his grievance This wsas friendly advice, not athreat.CONCLUSIONS OF LAWI. By suggesting that an employee could better resolvea problem if that employee spoke to his employer aloneand without the presence of his union representative, Re-spondent has interfered with employees in the exercise oftheir rights under Section 7 of the Act and has violatedSection 8(a)(1) of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.3. Respondent did not engage in any other conductviolative of Section 8(a)(1) or (3) of the Act, as allegedin the complaint.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'SThe Respondent, Burgess Mining & ConstructionCorp., Birmingham, Alabama, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Suggesting to employees that they can better re-solve their problems with management if they go to theemployer alone and without union representation.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following action which is necessary to ef-fectuate the purposes of the Act:(a) Post at its Birmingham, Alabama, central shopcopies of the attached notice marked "Appendix."'16Copies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.La In the event no exceptions are filed as provided by Sec. 10246 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions, and recommended Order herein shall. as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions. and Order. and all objections theretoshall be deemed waived for all purposes'" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "215 DI:CISI()NS OF NATIONAL I.ABOR RELATIONS BOARD(b) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not specifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suggest that employees can betterresolve their problems with management if they goto the employer alone and without union represen-tation.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of rights under Section 7 of the Act.BURGESS MINING & CONSTRUCTION CORP.216